DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on January 22, 2022.  Claims 1-2, 5, 9, 13, 15-17 and 19-20 have been amended.  Claim 18 has been cancelled.  Claim 21 has been added.  Claims 1-17 and 19-21 are pending in the application. 

Terminal Disclaimer
The terminal disclaimer filed on January 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent no. 10,946,113 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
	Objections to Claims 1, 5, 19 and 20 have been withdrawn in view of applicant’s amendments. 
	Double Patenting Rejection of Claims 1-14 and 20 with US Pat. No. 10,946,113 has been withdrawn in view of terminal disclaimer filed on January 22, 2022.
	Rejections under 35 USC § 112 of Claims 1-19 have been withdrawn in view of applicant’s amendments. 
	Rejections under 35 USC § 102 of Claims 1 and 8-10 have been withdrawn in view of applicant’s arguments.  However, upon further search and consideration, new grounds of rejection have been made. 
Rejections under 35 USC § 103 of Claims 2-4 and 11-20 have been withdrawn in view of applicant’s arguments.  However, upon further search and consideration, new grounds of rejection have been made.

Claim Objections
Claim 17 is objected to because of the following informalities:  Missing preposition.
Claim 17 recites: “…wherein the controller is configured to provide a user prompt if the least one of the air particles and the dew point exceed the predetermined threshold.”  The preposition “at” is missing between before the word “least”.
Claims 1 and 21 are objected to because of the following informalities:  language consistency.
Claim 1, lines 3-4 recite: “…a housing having an air inlet, an air outlet, an air passageway between the inlet and the outlet, and a fan arranged to urge air through the air passageway between the air inlet and the air outlet…” The correct terms should be “the air inlet and the air outlet” to maintain language consistency and avoid confusion.
For purposes of examination, examiner will interpret claim 1, lines 3-4 as reciting: “…a housing having an air inlet, an air outlet, an air passageway between the air inlet and the air outlet, and a fan arranged to urge air through the air passageway between the air inlet and the air outlet…”
Claim 1, lines 5-8 recite: “…a sensor configured to measure at least one of air particles and a dew point of the surrounding environment; and a controller coupled to the sensor and configured to automatically actuate the fan from an off state to an on state if at least one of the particles or dew point levels exceed a predetermined threshold.”  The correct term should be “the air particles” to maintain language consistency and avoid confusion.
For purposes of examination, examiner will interpret claim 1, lines 5-8 as reciting: “…a sensor configured to measure at least one of air particles and a dew point of the surrounding environment; and a controller coupled to the sensor and configured to automatically actuate the fan from an off state to an on state if at least one of the air particles or dew point levels exceed a predetermined threshold.”  
Claim 21 recites: “…wherein the controller is configured to increase a speed of the fan if at least one of the particles or the dew point levels exceed the predetermined threshold.”  The correct term should be “the air particles” to maintain language consistency and avoid confusion.
For purposes of examination, examiner will interpret claim 21 as reciting: “…wherein the controller is configured to increase a speed of the fan if at least one of the air particles or the dew point levels exceed the predetermined threshold.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi, K. (US Pat. No. 6,363,734, hereinafter Aoyagi) in view of Chen et al. (CN204739699U-relied on machine translation, hereinafter Chen).
In regards to Claim 1, Aoyagi discloses an air filtering and treatment apparatus, the apparatus including:
a housing (#1) having an air inlet (#20), an air outlet (#28), an air passageway between the inlet and outlet, and a fan (#26) arranged to urge air through the air passageway between the air inlet (#20) and the air outlet (#28) (see figure 1 below),
wherein the housing (#1) includes a filter (filter within air inlet #20) arranged to filter air passing through the air passageway, and a receptacle (#10) located toward the air outlet relative to filter (see figure 1 below),
wherein the receptacle (#10) is adapted to hold a treatment composition (chlorine dioxide) such that an evaporable vapor associated with the treatment composition is able to accumulate in a headspace of the receptacle (#10), the receptacle (#10) including at least one aperture located at a side thereof (see figure 1 below), and
wherein at least a portion of the air passageway is shaped such that air flows substantially perpendicularly past the at least one aperture of the receptacle such that a predetermined amount of the evaporable vapor is entrained into the filtered air released from the air outlet (see figure 1 below).

    PNG
    media_image1.png
    724
    577
    media_image1.png
    Greyscale

Aoyagi fails to disclose a sensor configured to measure at least one of air particles and a dew point of the surrounding environment; and a controller coupled to the sensor and configured to automatically actuate the fan from an off state to an on state if at least one of the particles or the dew point levels exceed a predetermined threshold.
However, Chen teaches an intelligent multifunctional air detection and purification machine which comprises a chassis (#1), i.e. housing, having an air inlet, an air outlet, an air passageway between the inlet and outlet, a fan (#3) arranged to urge air through the air passageway between the air inlet and the air outlet, a filter (#5) arranged to filter air passing through the air passageway, a dust sensor (#6), i.e. sensor configured to measure air particles, and a controller (#7).  The dust sensor (#6) transmits the air detection information to the controller (#7) and when the detected value of the dust sensor is greater than a set value, i.e. predetermined threshold, the controller (#7) controls the relay to turn on the fan, i.e. controller automatically actuates the fan from an off state to an on state, and with the power of the fan the outside air enters the chassis (#1) and passes through the filter (#5) and filters the particles in the air (see figure 2 and paragraphs [0026] and [0034]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air filtering and treatment apparatus as disclosed by Aoyagi by having a sensor configured to measure at least one of air particles and a dew point of the surrounding environment; and a controller coupled to the sensor and configured to automatically actuate the fan from an off state to an on state if at least one of the particles or the dew point levels exceed a predetermined threshold, as claimed by the applicant, with a reasonable expectation of success, as Chen teaches an intelligent multifunctional air detection and purification machine comprising a chassis having an air inlet, an air outlet, an air passageway between the inlet and outlet, a fan arranged to urge air through the air passageway between the air inlet and the air outlet, a filter arranged to filter air passing through the air passageway, a dust sensor, and a controller, whereby the dust sensor transmits the air detection information to the controller and when the detected value of the dust sensor is greater than a set value, the controller controls the relay to turn on the fan, and with the power of the fan the outside air enters the chassis and passes through the filter and efficiently filters the particles in the air, thereby improving the air quality in the surrounding environment (see paragraphs [0026] and [0034]).
	In regards to Claim 8, Aoyagi discloses wherein the at least one aperture substantially skirts the side of the receptacle (#10) (see figure 1 above). 
	In regards to Claim 9, Aoyagi discloses wherein the at least one aperture is provided in the form of a plurality of spaced apart apertures substantially skirting the side of the receptacle (#10) (see figure 1 above).
	In regards to Claim 10, Aoyagi discloses wherein the portion of the air passageway substantially skirts the receptacle (#10) (see figure 1 above).
In regards to Claim 11, Aoyagi discloses the apparatus as recited in claim 1. Aoyagi discloses wherein the portion of the air passageway is annular in shape and substantially skirts the at least one opening (see figure 1; since Aoyagi discloses wherein the receptacle is located along one part of the air channel, it is reasonably asserted, absent evidence to the contrary, that the portion of the passageway is annular in shape defined between an outer wall of the housing and the receptacle (#10), because air would be flowing around the receptacle (#10) thereby creating an annular passageway.).
Although Aoyagi does not explicitly disclose wherein the at least one aperture is provided in the form of a plurality of radially arranged apertures spaced apart and substantially skirting the side of the receptacle and wherein the portion of the air passageway is annular in shape and substantially skirts the plurality of radially arranged apertures, having a plurality of radially arranged apertures spaced apart instead of one aperture is a mere engineering design choice, and it has been held that the duplication of parts has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 12, Aoyagi discloses the apparatus as recited in claim 1.  Although Aoyagi is silent in regards to wherein the at least one apertures is arranged at the air outlet, rearranging the aperture to being arranged at the air outlet is a mere engineering design choice, it considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 13, Aoyagi discloses the apparatus as recited in claim 1.  Although Aoyagi is silent in regards to wherein a side of the at least one aperture is selected such that the pre-determined amount of the evaporable vapor is in the range of 0.5 to 2.5 grams per day, adjusting the size of the at least one aperture is considered a result-effective variable because by adjusting the size of the aperture to an optimum value by one skilled in the art through routine experimentation in order to obtain a desired end-result, such as for improved air movement and circulation, is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  Therefore, it is considered prima facie obvious to adjust the size of the at least one aperture to an optimum size, such as in the range of 0.5 to 2.5 grams per day, as claimed by the applicant, as it has been held that the optimization of a result-effective variable is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.05. 
In regards to Claim 14, Aoyagi discloses the apparatus as recited in claim 1.  Although Aoyagi is silent in regards to wherein a side of the at least one aperture is selected such that the pre-determined amount of the evaporable vapor is in the range of 0.5 to 2.5 grams per day with an airflow rate through the air passageway in the range of 4 to 8 liters per second, adjusting the size of the at least one aperture and the airflow rate is considered a result-effective variable because by adjusting the size of the aperture and the airflow rate to an optimum value by one skilled in the art through routine experimentation in order to obtain a desired end-result, such as for improved air movement and circulation, is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  Therefore, it is considered prima facie obvious to adjust the size of the at least one aperture to an optimum size, such as in the range of 0.5 to 2.5 grams per day, and to adjust the airflow rate to an optimum amount of 4 to 8 liters per second as claimed by the applicant, as it has been held that the optimization of a result-effective variable is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.05. 
In regards to Claim 15, Aoyagi, in view of Chen, discloses the apparatus as recited in claim 1.  Chen further teaches wherein the apparatus includes a substantially sealed inner electronics housing, i.e. controller (#7), located within the housing (#1) (see figure 2 and paragraph [0023]).   
Although Chen is silent in regards to wherein the inner electronics housing (controller #7) being located between the fan and the receptacle, and being shaped to direct air from the fan to the portion of the air passageway, relocating/changing the location of the inner electronics housing to another location such as between the fan and the receptacle is within one skilled in the art in order to obtain a desired end result, such as for improved air flow and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
Although Chen is silent in regards to wherein the inner electronics housing is shaped to direct air from the fan to the portion of the passageway, changing the shape of the inner electronics housing is a mere engineering design choice in order to obtain a desired end-result, such as for improved air flow or for improving aesthetic appearance, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 16, Aoyagi discloses a remote device adapted to communicate with and at least one of configure and operate the apparatus (see column 5, lines 9-14; Aoyagi discloses that to control the density of the treatment composition, the manipulation of a remote control is employed to turn on or off the sterilization/deodorization gas supply means.  As a result, a target indoor atmosphere can be maintained which is clean and safe for humans).
In regards to Claim 17, Aoyagi, in view of Chen, discloses the apparatus as recited in claim 16.  Chen further teaches wherein the controller (#7) is configured to provide a user prompt if the at least one of the air particles and the dew point exceed the predetermined threshold (see paragraphs [0026] and [0032]; Chen teaches the multifunctional air detection and purification machine further includes an air detection unit comprising a display screen (#8), wherein the dust sensor (#6) transmits the air detection information to the controller (#7), and the detected value is transmitted to the display screen (#8) for display. When the detected value of the dust sensor is greater than a set value, i.e. predetermined threshold, the controller (#7) controls the relay to turn on the fan, i.e. controller automatically actuates the fan from an off state to an on state.  The machine further includes an air detection result indicator light (#13) which adopts a plurality of colored LED lights which receive instructions sent by the control system, and different air particle concentrations display different colors correspondingly, and hence, display air quality into four grades: excellent, good, medium and poor.  This is considered equivalent to wherein the controller provides a user prompt if the at least one of the air particles and the dew point exceed the predetermined threshold.).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus as disclosed by Aoyagi by having the controller being configured to provide a user prompt if the at least one of the air particles and the dew point exceed the predetermined threshold, as claimed by the applicant, with a reasonable expectation of success, as Chen further teaches that the multifunctional air detection and purification machine further includes an air detection unit comprising a display screen, wherein the dust sensor transmits the air detection information to the controller, and the detected value is transmitted to the display screen for display, when the detected value of the dust sensor is greater than a set value, the controller controls the relay to turn on the fan, wherein the machine further includes an air detection result indicator light which adopts a plurality of colored LED lights which receive instructions sent by the control system, and different air particle concentrations display different colors correspondingly, and hence, display air quality into four grades: excellent, good, medium and poor, thereby making it easy for the user to know the quality of the surrounding air and how the air quality is being improved during purification (see paragraphs [0026] and [0032]).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi in view of Chen and further in view of Moore, J. (US. Pat. No. 5,935,526, hereinafter Moore).
In regards to Claims 2-4, Aoyagi, in view of Chen, discloses the apparatus as recited in claim 1, but fails to disclose wherein the receptacle is adapted to receive a removable cartridge containing the treatment composition, the cartridge having terminating short of the at least one aperture so as to allow fluid communication between the treatment composition and the at least one aperture, the receptacle including a lid removeably securable thereto, wherein the lid includes a head and a neck, wherein the neck provides the side of the headspace and includes the at least one aperture.
However, Moore teaches an air freshener for eliminating odors and/or releasing fragrance to an environment.  The air freshener comprises a storage container, i.e. receptacle, having at least one fragrance means, impregnated with a fragrance, i.e. cartridge containing treatment composition, positioned therein (see column 2, lines 36-42). The storage container, i.e. receptacle, has a cavity defined by a bottom and a continuous side wall integrally formed with the bottom, i.e. neck, providing the side of the receptacle, and is enclosable with a removable lid, i.e. head, that provides access to the cavity to replace the fragrance means, i.e. cartridge containing treatment composition.  Apertures are provided in the side wall and/or lip which permit dissipation of the fragrance from the storage container (see column 2, lines 55-62). This is considered equivalent to wherein the receptacle is adapted to receive a removable cartridge containing the treatment composition, the cartridge having an openable top so as to allow fluid communication between the treatment composition and the at least one aperture, the lid being removeably securable over thereto, and wherein the lid includes a head and neck, wherein the neck provides the side of the receptacle and includes the at least one aperture, as claimed by the applicant.  
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus as disclosed by Aoyagi, in view of Chen, by having the receptacle to be adapted to receive a removable cartridge containing the treatment composition, the cartridge having an openable top so as to allow fluid communication between the treatment composition and the at least one aperture, the lid being securable over the removable cartridge, and wherein the lid includes a head and neck, wherein the neck provides the side of the receptacle and includes the at least one aperture, as claimed by the applicant, with a reasonable expectation of success, as Moore teaches an air freshener for eliminating odors and/or releasing fragrance to an environment, wherein the air freshener comprises a storage container, i.e. receptacle, having at least one fragrance means, impregnated with a fragrance positioned therein, whereby the storage container has a cavity defined by a bottom and a continuous side wall integrally formed with the bottom, i.e. neck. providing the side of the receptacle, and is enclosable with a removable lid, i.e. head, that provides access to the cavity to replace the fragrance means, and apertures are provided in the side wall and/or lip which permit dissipation of the fragrance from the storage container (see column 2, lines 55-62).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi in view of Chen and further in view of Legare et al. (US Pat. Pub. No. 2011/0126713, hereinafter Legare) and Moore.
In regards to Claim 19, Aoyagi discloses an air filtering and treatment apparatus. The apparatus including:
a housing (#1) having an air inlet (#20) toward a base thereof, an air outlet (#28) toward a top thereof, an air passageway between the air inlet and air outlet, and a fan (#26) arranged to urge air through the air passageway between the air inlet (#20) and the air outlet (#28) (see figure 1),
wherein the housing (#1) includes a filter (filter within air inlet #20) located toward the base arranged to filter air passing through the air passageway, and a receptacle (#10) located toward the air outlet relative to filter (see figure 1).
Aoyagi fails to disclose:
a sensor configured to measure at least one of air particles and a dew point of the surrounding air environment;
a controller coupled to the sensor and configured to automatically actuate the fan from an off state to an on state if at least one of the particles or the dew point levels exceed a predetermined threshold;
wherein the base is removable to allow changing of the filter, and 
wherein the receptacle includes a removable lid to allow fitting of a removable cartridge containing a treatment composition to the receptacle such that an evaporable vapour associated with the treatment composition is able to accumulate in a headspace of the receptacle, the receptacle including at least one aperture located at a side thereof, and 
wherein an outlet portion of the air passageway is shaped such that air flows past the at least one aperture of the receptacle such that a rate of the evaporable vapor is entrained into the filtered air released from the air outlet.
In regards to (a) and (b), Chen teaches an intelligent multifunctional air detection and purification machine which comprises a chassis (#1), i.e. housing, having an air inlet, an air outlet, an air passageway between the inlet and outlet, a fan (#3) arranged to urge air through the air passageway between the air inlet and the air outlet, a filter (#5) arranged to filter air passing through the air passageway, a dust sensor (#6), i.e. sensor configured to measure air particles, and a controller (#7).  The dust sensor (#6) transmits the air detection information to the controller (#7) and when the detected value of the dust sensor is greater than a set value, i.e. predetermined threshold, the controller (#7) controls the relay to turn on the fan, i.e. controller automatically actuates the fan from an off state to an on state, and with the power of the fan the outside air enters the chassis (#1) and passes through the filter (#5) and filters the particles in the air (see figure 2 and paragraphs [0026] and [0034]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air filtering and treatment apparatus as disclosed by Aoyagi by having a sensor configured to measure at least one of air particles and a dew point of the surrounding environment, and a controller coupled to the sensor and configured to automatically actuate the fan from an off state to an on state if at least one of the particles or the dew point levels exceed a predetermined threshold, as claimed by the applicant, with a reasonable expectation of success, as Chen teaches an intelligent multifunctional air detection and purification machine comprising a chassis having an air inlet, an air outlet, an air passageway between the inlet and outlet, a fan arranged to urge air through the air passageway between the air inlet and the air outlet, a filter arranged to filter air passing through the air passageway, a dust sensor, and a controller, whereby the dust sensor transmits the air detection information to the controller and when the detected value of the dust sensor is greater than a set value, the controller controls the relay to turn on the fan, and with the power of the fan the outside air enters the chassis and passes through the filter and efficiently filters the particles in the air, thereby improving the air quality in the surrounding environment (see paragraphs [0026] and [0034]).
	Aoyagi, in view of Chen, fails to disclose: 
wherein the base is removable to allow changing of the filter, and 
wherein the receptacle includes a removable lid to allow fitting of a removable cartridge containing a treatment composition to the receptacle such that an evaporable vapour associated with the treatment composition is able to accumulate in a headspace of the receptacle, the receptacle including at least one aperture located at a side thereof, and 
wherein an outlet portion of the air passageway is shaped such that air flows past the at least one aperture of the receptacle such that a rate of the evaporable vapor is entrained into the filtered air released from the air outlet.
In regards to (c), Legare teaches an air filtering device comprising a first filter cartridge having a cartridge inlet and a cartridge outlet, such that air to be filtered passes through the inlet, the curved filter bed and the outlet (see paragraph [0004]).  The air filtering device comprises a housing having a base (#400), an air inlet (#300), an air outlet (#420), a blower assembly comprising a fan (#360), for drawing air from the air inlet through the air passageway between the air inlet and air outlet, and a filter cartridge (#100, #200) arranged to filter air passing through the air passageway.   Latches (#430) are attached to the housing base (#400) and allow removable attachment of filter cartridge from housing base (#400) (see figures 1 and 4 and paragraph [0049]).  This is considered equivalent to wherein the base is removable to allow changing of the filter, as claimed by the applicant. 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air filtering and treatment apparatus as disclosed by Aoyagi, in view of Chen, by having the base being removable to allow changing of the filter, as claimed by the applicant, with a reasonable expectation of success, as Legare teaches an air filtering device comprises a housing having a base, an air inlet, an air outlet, a blower assembly comprising a fan, for drawing air from the air inlet through the air passageway between the air inlet and air outlet, and a filter cartridge arranged to filter air passing through the air passageway and the housing base has latches attached to the housing base which allow easy removal of the attached filter cartridge from the housing base, without having to fully disarm the complete equipment (see figures 1 and 4 and paragraph [0049]).  
Aoyagi, in view of Chen and Legare, fails to disclose:
wherein the receptacle includes a removable lid to allow fitting of a removable cartridge containing a treatment composition to the receptacle such that an evaporable vapour associated with the treatment composition is able to accumulate in a headspace of the receptacle, the receptacle including at least one aperture located at a side thereof, and 
wherein an outlet portion of the air passageway is shaped such that air flows past the at least one aperture of the receptacle such that a rate of the evaporable vapor is entrained into the filtered air released from the air outlet.
In regards to (d), Moore teaches an air freshener for eliminating odors and/or releasing fragrance to an environment.  The air freshener comprises a storage container, i.e. receptacle, having at least one fragrance means, impregnated with a fragrance, i.e. cartridge containing treatment composition, positioned therein (see column 2, lines 36-42). The storage container, i.e. receptacle, has a cavity defined by a bottom and a continuous side wall integrally formed with the bottom, and is enclosable with a removable lid that provides access to the cavity to replace the fragrance means, i.e. cartridge containing treatment composition.  The storage container, i.e. receptacle, is provided with a headspace and the fragrance means dissipates generating an evaporable vapor which accumulates in the headspace of the storage container.  Apertures (#27) are provided in the side wall and/or lid which permit dissipation of the fragrance from the storage container (see figures 2-3 below and column 2, lines 55-62).  This is considered equivalent to wherein the receptacle includes a removable lid to allow fitting of a removable cartridge containing a treatment composition to the receptacle such that an evaporable vapour associated with the treatment composition is able to accumulate in a headspace of the receptacle, the receptacle including at least one aperture located at a side thereof.

    PNG
    media_image2.png
    370
    384
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    500
    media_image3.png
    Greyscale


It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus as disclosed by Aoyagi, in view of Chen and Legare, by having the receptacle to include a removable lid to allow fitting of a removable cartridge containing a treatment composition to the receptacle such that an evaporable vapour associated with the treatment composition is able to accumulate in a headspace of the receptacle, the receptacle including at least one aperture located at a side thereof, as claimed by the applicant, with a reasonable expectation of success, as Moore teaches an air freshener for eliminating odors and/or releasing fragrance to an environment, wherein the air freshener comprises a storage container, i.e. receptacle, having at least one fragrance means, impregnated with a fragrance positioned therein, whereby the storage container has a cavity defined by a bottom and a continuous side wall integrally formed with the bottom, and is enclosable with a removable lid that provides access to the cavity to replace the fragrance means, and apertures are provided in the side wall and/or lip which permit dissipation of the fragrance from the storage container (see column 2, lines 55-62).
Examiner notes that although Aoyagi, as modified above, does not explicitly disclose wherein an outlet portion of the air passageway is shaped such that air flows past the at least one aperture of the receptacle such that a rate of the evaporable vapor is entrained into the filtered air released from the air outlet, Aoyagi, as modified above, contains a substantially similar air filtering and treatment apparatus as claimed by the applicant, and therefore, it is considered reasonably obvious, absent evidence to the contrary, that Aoyagi’s apparatus, as modified above, is capable of functioning in the same manner as claimed, such as wherein an outlet portion of the air passageway is shaped such that air flows past the at least one aperture of the receptacle such that a rate of the evaporable vapor is entrained into the filtered air released from the air outlet, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are considered prima facie obvious.  See MPEP 2112.01.
Examiner notes that although Aoyagi, as modified above, does not explicitly disclose wherein an outlet portion of the air passageway is shaped such that air flows past the at least one aperture of the receptacle such that a rate of the evaporable vapor is entrained into the filtered air released from the air outlet, changing the shape of the outlet portion of the air passageway is a mere engineering design choice in order to obtain a desired end-result, such as for improved air flow efficiency, and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In regards to Claim 20, Aoyagi discloses an air filtering and treatment apparatus. The apparatus including:
a housing (#1) having an air inlet (#20) toward a base thereof, an air outlet (#28) toward a top thereof, an air passageway between the air inlet and air outlet, and a fan (#26) arranged to urge air through the air passageway between the air inlet (#20) and the air outlet (#28) (see figure 1),
wherein the housing (#1) includes filter (filter within air inlet #20) arranged to filter air passing through the air passageway, and a receptacle (#10) located toward the air outlet relative to filter, wherein the filter is located toward the base (see figure 1).
Aoyagi fails to disclose:
a sensor configured to measure at least one of air particles and a dew point of the surrounding air environment;
a controller coupled to the sensor and configured to automatically actuate the fan from an off state to an on state if at least one of the particles or the dew point levels exceed a predetermined threshold;
wherein the base is removable to allow changing of the filter, and 
wherein the receptacle includes a removable lid to allow fitting of a removable cartridge containing a treatment composition such that a vapor associated with the treatment composition is able to accumulate in the receptacle, the receptacle including at least one aperture adapted to communicate the vapor with filtered air such that emitted air contains a pre-determined amount of the vapor.
In regards to (a) and (b), Chen teaches an intelligent multifunctional air detection and purification machine which comprises a chassis (#1), i.e. housing, having an air inlet, an air outlet, an air passageway between the inlet and outlet, a fan (#3) arranged to urge air through the air passageway between the air inlet and the air outlet, a filter (#5) arranged to filter air passing through the air passageway, a dust sensor (#6), i.e. sensor configured to measure air particles, and a controller (#7).  The dust sensor (#6) transmits the air detection information to the controller (#7) and when the detected value of the dust sensor is greater than a set value, i.e. predetermined threshold, the controller (#7) controls the relay to turn on the fan, i.e. controller automatically actuates the fan from an off state to an on state, and with the power of the fan the outside air enters the chassis (#1) and passes through the filter (#5) and filters the particles in the air (see figure 2 and paragraphs [0026] and [0034]).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air filtering and treatment apparatus as disclosed by Aoyagi by having a sensor configured to measure at least one of air particles and a dew point of the surrounding environment, and a controller coupled to the sensor and configured to automatically actuate the fan from an off state to an on state if at least one of the particles or the dew point levels exceed a predetermined threshold, as claimed by the applicant, with a reasonable expectation of success, as Chen teaches an intelligent multifunctional air detection and purification machine comprising a chassis having an air inlet, an air outlet, an air passageway between the inlet and outlet, a fan arranged to urge air through the air passageway between the air inlet and the air outlet, a filter arranged to filter air passing through the air passageway, a dust sensor, and a controller, whereby the dust sensor transmits the air detection information to the controller and when the detected value of the dust sensor is greater than a set value, the controller controls the relay to turn on the fan, and with the power of the fan the outside air enters the chassis and passes through the filter and efficiently filters the particles in the air, thereby improving the air quality in the surrounding environment (see paragraphs [0026] and [0034]).
Aoyagi, in view of Chen, fails to disclose:
wherein the base is removable to allow changing of the filter, and 
wherein the receptacle includes a removable lid to allow fitting of a removable cartridge containing a treatment composition such that a vapor associated with the treatment composition is able to accumulate in the receptacle, the receptacle including at least one aperture adapted to communicate the vapor with filtered air such that emitted air contains a pre-determined amount of the vapor.
In regards to (c), Legare teaches an air filtering device comprising a first filter cartridge having a cartridge inlet and a cartridge outlet, such that air to be filtered passes through the inlet, the curved filter bed and the outlet (see paragraph [0004]).  The air filtering device comprises a housing having a base (#400), an air inlet (#300), an air outlet (#420), a blower assembly comprising a fan (#360), for drawing air from the air inlet through the air passageway between the air inlet and air outlet, and a filter cartridge (#100, #200) arranged to filter air passing through the air passageway.   Latches (#430) are attached to the housing base (#400) and allow removable attachment of filter cartridge from housing base (#400) (see figures 1 and 4 and paragraph [0049]).  This is considered equivalent to wherein the base is removable to allow changing of the filter, as claimed by the applicant. 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the air filtering and treatment apparatus as disclosed by Aoyagi, in view of Chen, by having the base being removable to allow changing of the filter, as claimed by the applicant, with a reasonable expectation of success, as Legare teaches an air filtering device comprises a housing having a base, an air inlet, an air outlet, a blower assembly comprising a fan, for drawing air from the air inlet through the air passageway between the air inlet and air outlet, and a filter cartridge arranged to filter air passing through the air passageway and the housing base has latches attached to the housing base which allow easy removal of the attached filter cartridge from the housing base, without having to fully disarm the complete equipment (see figures 1 and 4 and paragraph [0049]).  
Aoyagi, in view of Chen and Legare, fails to disclose:
wherein the receptacle includes a removable lid to allow fitting of a removable cartridge containing a treatment composition such that a vapor associated with the treatment composition is able to accumulate in the receptacle, the receptacle including at least one aperture adapted to communicate the vapor with filtered air such that emitted air contains a pre-determined amount of the vapor.
In regards to (d), Moore teaches an air freshener for eliminating odors and/or releasing fragrance to an environment.  The air freshener comprises a storage container, i.e. receptacle, having at least one fragrance means, impregnated with a fragrance, i.e. cartridge containing treatment composition, positioned therein (see column 2, lines 36-42). The storage container, i.e. receptacle, has a cavity defined by a bottom and a continuous side wall integrally formed with the bottom, and is enclosable with a removable lid that provides access to the cavity to replace the fragrance means, i.e. cartridge containing treatment composition.  Apertures are provided in the side wall and/or lip which permit dissipation of the fragrance from the storage container (see column 2, lines 55-62). This is considered equivalent to wherein the receptacle includes a removable lid to allow fitting of a removable cartridge containing a treatment composition such that a vapor associated with the treatment composition is able to accumulate in the receptacle, the receptacle including at least one aperture adapted to communicate the vapor with air such that emitted air contains a pre-determined amount of the vapor.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus as disclosed by Aoyagi, in view of Chen and Legare, by having the receptacle to include a removable lid to allow fitting of a removable cartridge containing a treatment composition such that a vapor associated with the treatment composition is able to accumulate in the receptacle, the receptacle including at least one aperture adapted to communicate the vapor with filtered air such that emitted air contains a pre-determined amount of the vapor, as claimed by the applicant, with a reasonable expectation of success, as Moore teaches an air freshener for eliminating odors and/or releasing fragrance to an environment, wherein the air freshener comprises a storage container, i.e. receptacle, having at least one fragrance means, impregnated with a fragrance positioned therein, whereby the storage container has a cavity defined by a bottom and a continuous side wall integrally formed with the bottom, and is enclosable with a removable lid that provides access to the cavity to replace the fragrance means, and apertures are provided in the side wall and/or lip which permit dissipation of the fragrance from the storage container (see column 2, lines 55-62).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi in view of Chen and further in view of Fang et al. (CN106051937A, relied on machine translation, hereinafter Fang).
In regards to Claim 21, Aoyagi, in view of Chen, discloses the apparatus as recited in claim 1, but fails to disclose wherein the controller is configured to increase a speed of the fan if at least one of the air particles or the dew point levels exceed the predetermined threshold. 
However, Fang teaches an intelligent haze detection and removal device comprising a housing having an air inlet and an air outlet, an air passageway between the air inlet and air outlet, a fan (#101) arranged to urge air through the air passageway between the air inlet and the air outlet, a filter (#103), arranged to filter air passing through the air passageway, a dust sensor (#106) configured to measure air particles of the surrounding environment, and a controller (#104) coupled to the sensor and configured to automatically actuate the fan from an off state to an on state if the air particles exceed a predetermined threshold, and wherein the controller (#104) is configured to increase a speed of the fan if the air particles level exceeds the predetermined threshold (see paragraphs [0042] and [0044]-[0045]; Fang teaches the dust sensor obtains the concentration of air particles, detect the current indoor PM1, PM 2,5, PM10 values, and the temperature and humidity sensor detects the current indoor temperature and humidity values.  The controller uses PID control to control electronic governor, which drives the three-phase ducted fan, adopts the internal suction method and sucks the indoor air into the filter, thereby realizing the function of removing smog and filtering the indoor air particles from the air.  The specific control of PID is: according to the detected PM 2.5 value, get the error e= PM 2.5 current value-PM 2.5 given value, and make the following judgment: if 40<PM 2.5<75, then assign P= 5; If 75<PM 2.5<120, assign P=10; if 120<P M 2.5<200, assign P=20; PID output y=P*e, as the PW M control signal of the ducted fan, to control the fan speed. At the same time, the upper limit protection control is added, that is, when PM 2.5<40, it is assigned to output y=0, and it does not run, i.e. fan is in off state; when PM 2.5>200, it is assigned to y=900, and it runs at full speed; in the embodiment of the present invention, PM 2.5 gives Set the value to 40.  This is considered equivalent to wherein the controller is configured to increase a speed of the fan if the air particle level exceeds the predetermined threshold, as claimed by the applicant.).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus as disclosed by Aoyagi, in view of Chen, by having the controller configured to increase a speed of the fan if at least one of the air particles or the dew point levels exceed the predetermined threshold, as claimed by the applicant, with a reasonable expectation of success, as Fang teaches an intelligent haze detection and removal device comprising a housing having an air inlet and an air outlet, an air passageway between the air inlet and air outlet, a fan arranged to urge air through the air passageway between the air inlet and the air outlet, a filter, arranged to filter air passing through the air passageway, a dust sensor configured to measure air particles of the surrounding environment, and a controller coupled to the sensor and configured to automatically actuate the fan from an off state to an on state if the air particles exceed a predetermined threshold, and wherein the controller is configured to increase a speed of the fan if the air particles level exceeds the predetermined threshold, thereby maintaining constant air purification quality (see paragraphs [0042] and [0044]-[0045]).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to Wang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Aoyagi, in view of Chen. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/           Primary Examiner, Art Unit 1759